PREWITT, Judge.
The trial court dissolved the marriage of the parties and awarded respondent maintenance of $300 per month, commencing January 1, 1982, and continuing for six years. Appellant contends that awarding maintenance was erroneous because respondent had sufficient property to provide for her needs and was able to support herself through appropriate employment.
We have examined the record of the case and find that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value and we affirm in compliance with Rule 84.16(b).
The judgment is affirmed.
GREENE, C.J., and FLANIGAN and MAUS, JJ., concur.